DISMISSAL FORM FOR CIVIL CASES ON ANT'S MOTION /SETTLEMENT          




NO. 12-01-00218-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



DAVID M. CHANDLER,§
	APPEAL FROM THE 124TH
APPELLANT

V.§
	JUDICIAL DISTRICT COURT OF

TEAM INVEST, INC.,
APPELLEE§
	GREGG COUNTY, TEXAS




PER CURIAM
	The parties hereto have filed a Joint Motion to Reverse and Remand Pursuant to Settlement. 
That motion has been signed by the parties' attorneys and represents that the parties' agreement
disposes of all issues presented for appeal.  Because the parties have met the requirements of Tex.
R. App. P. 42.1(a)(1), the motion is granted, the judgment of the trial court is reversed, and the cause
is remanded to the trial court for entry of an agreed order of dismissal with prejudice and judgment
in accordance with the parties' settlement agreement.	
Opinion delivered January 16, 2002.
Panel consisted of Davis, C.J., Worthen, J., and Griffith, J.



(DO NOT PUBLISH)